<PAGE>

 

Exhibit 10.32

Execution Copy

=====================================================================

 

 

 

 

 

 

SOVRAN SELF STORAGE, INC.
SOVRAN ACQUISITION LIMITED PARTNERSHIP

 

 

 

 

6.38% Senior Guaranteed Notes, Series C, due April 26, 2016

 

 

______________________________________

CONSENT AND FIRST AMENDMENT TO
NOTE PURCHASE AGREEMENT
DATED AS OF APRIL 26, 2006
______________________________________

 

 

 

 

Dated as of June 22, 2006

 

 

 

 

 

 

=====================================================================



 

- 1 -

<PAGE>

CONSENT AND FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT
DATED AS OF APRIL 26, 2006



            THIS CONSENT AND AMENDMENT is made as of June 22, 2006, by and among
SOVRAN SELF STORAGE, INC., a Maryland corporation ("Sovran"), and SOVRAN
ACQUISITION LIMITED PARTNERSHIP, a Delaware limited partnership ("SALP," and
together with Sovran, collectively referred to herein as the "Obligors" and
individually as an "Obligor"), and each of the Noteholders party hereto.

            WHEREAS, the Obligors and the Noteholders are parties to that
certain Note Purchase Agreement dated as of April 26, 2006 (the "Note
Agreement"), pursuant to which the Obligors issued $150,000,000 principal amount
of their 6.38% Senior Guaranteed Notes, Series C, due April 26, 2016 (the
"Notes");

            WHEREAS, the Obligors have advised the Noteholders that the Obligors
intend to acquire a portfolio of twenty-one self-storage properties located in
four different states (the "Cornerstone Acquisition");

            WHEREAS, the Obligors have informed the Noteholders of SALP's intent
to form the following wholly-owned Subsidiaries in connection with the
Cornerstone Acquisition: (a) Sovran Huebner, LLC, a Delaware limited liability
company ("Huebner"), which will acquire the property located at 1197 Huebner,
San Antonio, Texas, (b) Sovran Little Road, LLC, a Delaware limited liability
company ("Little Road"), which will acquire the property located at 4320 Little
Road, Arlington, Texas, (c) Sovran Granbury, LLC, a Delaware limited liability
company ("Granbury"), which will acquire the property located at 6050 Old
Granbury Road, Fort Worth, Texas, (d) Sovran Grapevine, LLC, a Delaware limited
liability company ("Grapevine"), which will acquire the property located at 88
Grapevine Highway, Hurst, Texas, (e) Sovran Washington, LLC, a Delaware limited
liability company ("Washington"), which will acquire the property located at 450
S. Washington, Florissant, Missouri, (f) Sovran Meramac, LLC, a Delaware limited
liability company ("Meramac"), which will acquire the property located at 301
Meramac Station Road, Ballwin, Missouri, (g) Sovran Shackelford, LLC, a Delaware
limited liability company ("Shackelford"), which will acquire the property
located at 940 Shackelford, Florissant, Missouri, (h) Sovran Seminole, LLC, a
Delaware limited liability company ("Seminole"), which will acquire the property
located at 10833 Seminole Boulevard, Largo, Florida, (i) Sovran DeGaulle, LLC, a
Delaware limited liability company ("DeGaulle"), which will acquire the property
located at 3200 General DeGaulle, New Orleans, Louisiana, and (j) Sovran
Manchester, LLC, a Delaware limited liability company ("Manchester", and
collectively with Huebner, Little Road, Granbury, Grapevine, Washington,
Meramac, Shackelford, Seminole and DeGaulle, the "Affected Subsidiaries"), which
will acquire the property located at 41524 US 19N, Tarpon Springs, Florida and
6557 Manchester Road, St. Louis, Missouri;

            WHEREAS, the Obligors have informed the Noteholders that each of the
Affected Subsidiaries will be formed as a special purpose entity ("SPE"), the
sole purpose of which shall

- 2 -

<PAGE>

be to hold property, which by virtue of the pre-existing debt thereon does not
qualify as Unencumbered Property under the Note Agreement, and that in each case
such debt contains covenants limiting such Affected Subsidiary from becoming a
Guarantor under the Note Agreement;

            WHEREAS, Sections 9.4 and 9.5 of the Note Agreement require, inter
alia, that that no Subsidiary shall become the owner of any Real Estate unless
(a)  prior written consent of the Required Holders shall have been obtained, (b)
specific circumstances outside of the ordinary course of business exist, and (c)
such Subsidiary that holds Real Estate become a Guarantor of the Notes;

            WHEREAS, pursuant to Sections 9.4 and 9.5 of the Note Agreement, the
Obligors have requested that, among other things, the Required Holders consent
to the acquisitions by the various Affected Subsidiaries of their respective
parcels of Real Estate under the Cornerstone Acquisition (the "Affected
Subsidiary Consent") subject to the terms and conditions set forth herein;

            WHEREAS, the undersigned Noteholders are willing to grant the
Affected Subsidiary Consent, subject to the terms and conditions set forth
herein; and

            WHEREAS, in connection with the Cornerstone Acquisition, the
Obligors and the undersigned Noteholders desire to amend certain provisions of
the Note Agreement.

            NOW, THEREFORE, in consideration of the foregoing premises, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and fully intending to be legally bound by this Amendment,
the parties hereto agree as follows:

            1.    Definitions.  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Note Agreement

            2.    Consent.  Subject to satisfaction of the conditions contained
in Section 5 hereof, the undersigned Noteholders representing the Required
Holders hereby grant the Affected Subsidiaries Consent.

            3.

    Amendment to Note Agreement.  Subject to satisfaction of the conditions
contained in Section 5 hereof, the Note Agreement is hereby amended as follows:



 

(a)   Definition of "Designated Subsidiaries".

The definition of "Designated Subsidiaries in Schedule B to the Note Agreement
is hereby amended in its entirety to read as follows:            

" 'Designated Subsidiaries'. Collectively, each of the following Subsidiaries of
the Obligors, which are not Subsidiary Guarantors hereunder:

- 3 -

<PAGE>

           

"(a) Locke Leasing, Inc. (Subsidiary of Sovran Acquisition Limited Partnership);

           

"(b) Iskalo Land Holdings, LLC, a New York limited liability company (Subsidiary
of Sovran Acquisition Limited Partnership);

           

"(c) Sovran Jones Road, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

           

"(d) Sovran Congress, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership), and

           

"(e) Sovran Cameron, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership),

           

"(f) Sovran Huebner, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

           

"(g) Sovran Little Road, LLC, a Delaware limited liability company (Subsidiary
of Sovran Acquisition Limited Partnership);

           

"(h) Sovran Granbury, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

           

"(i) Sovran Grapevine, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);



         

"(j) Sovran Washington, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

           

"(k) Sovran Meramac, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

           

"(l) Sovran Shackelford, LLC, a Delaware limited liability company (Subsidiary
of Sovran Acquisition Limited Partnership);

           

"(m) Sovran Seminole, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

           

"(n) Sovran DeGaulle, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

       

- 4 -

<PAGE>

   

"(o) Sovran Manchester, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership), and

           

"any other Subsidiaries of the Obligors, which are not Subsidiary Guarantors
hereunder."

         

(b)   Definition of "Cornerstone Acquisition".

Schedule B to the Note Agreement is amended by adding the following definition
immediately after the definition of "Construction in Progress":            

   " 'Cornerstone Acquisition' has the meaning given to that term in the Consent
and First Amendment to this Agreement."

         

(c)   Conforming Amendment.

Section 9.4 of the Note Agreement is amended by (1) deleting "clauses (b)
through (e)" each place it appears and substituting "clauses (b) through (o)"
therefor; and (2) deleting "clauses (a) through (e) of" each place it appears.  
       

(d)   Section 10.3.

Section 10.3(f) of the Note Agreement is hereby amended in its entirety to read
as follows:            

"(f)(i) any Investments now or hereafter made in any Subsidiary other than a
Designated Subsidiary; (ii) any Investments now or hereafter made in all
Designated Subsidiary identified in clauses (a) through (e) of the definition of
"Designated Subsidiaries," in the aggregate not to exceed the lesser of (x) 1.5%
of Gross Asset Value or (y) $15,000,000 at any time; and (iii) Investments in
each of the Designated Subsidiaries identified in clauses (f) through (o) of the
definition of "Designated Subsidiaries," in an amount (including assumed debt)
not greater than that set forth for such Designated Subsidiary in Schedule 5.4,
provided, that, in the case of each Designated Subsidiary described in this
clause (iii):

             

     "(A)    when the mortgage debt of such Designated Subsidiary is repaid,
whether at maturity or pursuant to a prepayment right or obligation, the
Obligors shall cause such Designated Subsidiary either (1) to execute and
deliver a joinder agreement in respect of the Subsidiary Guaranty and the other
documents required by Section 9.5 in connection therewith, or (2) transfer all
of the property of such Designated Subsidiary to one of the Obligors, and

       

 

 

 

- 5 -

<PAGE>

     

     "(B)    the Obligors will not permit any of such Designated Subsidiary (1)
to refinance or extend the maturity of any of the mortgage debt assumed by it in
connection with the Cornerstone Acquisition, or (2) to incur any additional
mortgage debt, or (3) to engage in any activity other than the ownership and
operation of the property acquired by it in the Cornerstone Acquisition;".

           

(e)   Schedule 5.4.

Schedule 5.4 of the Note Agreement is hereby amended in its entirety to read as
set forth on Schedule 5.4 attached hereto.

 

            4.

    Limitation.  The foregoing consent and amendment are only effective in the
specific instance and for the specific purpose for which each is given and shall
not be effective for any other purpose, and no provision of the Note Agreement
is amended in any way other than as provided herein and no Default or Event of
Default is hereby waived, or shall in any way impair or prejudice, any rights of
the Noteholders under the Note Agreement or any related document.



            5.    Effectiveness of this Amendment. This Amendment shall become
effective on the date on which the following conditions precedent are satisfied,
each in form and substance satisfactory to the undersigned Noteholders (such
date being hereinafter referred to as the "Effective Date"):

                  (a)    execution and delivery of this Amendment by the
Obligors and Required Noteholders;

                  (b)    execution and delivery to the Noteholders by the
Guarantor of a Reaffirmation of Guaranty in the form attached hereto as Exhibit
A (the "Reaffirmation of Guaranty");

                  (c)    delivery to the Noteholders of the pro forma compliance
certificate required pursuant to the last paragraph of Section 10.1 of the Note
Agreement, reflecting the consummation of the Cornerstone Acquisition;

                  (d)    evidence that the Cornerstone Acquisition has been
approved by the required lenders under the Bank Credit Agreement and the
required note holders under the 2003 Note Purchase Agreement, in each case on
terms that do not require any of the Affected Subsidiaries to guarantee the
Obligors' obligations under either thereof;

                  (e)    delivery to the Noteholders of certified resolutions of
Holdings and Sovran, authorizing this Amendment and the Reaffirmation of
Guaranty;

                  (f)    the accuracy on the Effective Date of the
representations and warranties in Section 6.1;

 

- 6 -

<PAGE>

                  (g)    payment by the Obligors to each Noteholder of an
amendment fee equal to one-twentieth of one percent (0.05%) of the principal
amount of Notes held by such Noteholder;

                  (h)    payment by the Obligors of the fees and expenses
described in the Note Agreement and invoiced to the Obligors prior to the date
hereof; and

                  (h)    evidence of consummation of the Cornerstone
Acquisition.



            6.   Provisions Of General Application.

                 6.1    Representations and Warranties. The Obligors hereby
represent and warrant as of the date hereof that (a) each of the representations
and warranties of the Obligors contained in the Note Agreement or in any
document or instrument delivered pursuant to or in connection with the Note
Agreement or this Amendment are true as of the date as of which they were made
and are true at and as of the date of this Amendment (except to the extent that
such representations and warranties expressly speak as of a different date), (b)
no Default or Event of Default exists on the date hereof, (c) the organizational
documents of each of the Obligors and the Guarantor attached to the Officer's
Certificate dated as of April 26, 2006, remain in full force and effect and,
such organizational documents have not been amended, modified, annulled,
rescinded or revoked since April 26, 2006 (except in the case of SALP,
amendments only admitting additional limited partners), and (d) this Amendment
has been duly authorized, executed and delivered by the Obligors and is in full
force and effect as of the Effective Date, and the agreements and obligations of
the Obligors contained herein constitute the legal, valid and binding
obligations of the Obligors, enforceable against each of them in accordance with
their respective terms, except to the extent that the enforcement thereof or the
availability of equitable remedies may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent transfer, fraudulent
conveyance or similar laws now or hereafter in effect relating to or affecting
creditors rights generally or by general principles of equity, or by the
discretion of any court in awarding equitable remedies, regardless of whether
such enforcement is considered in a preceding in equity or at law.

                 6.2    No Other Changes. Except as otherwise expressly provided
or contemplated by this Amendment, all of the terms, conditions and provisions
of the Note Agreement remain unaltered and in full force and effect. The Note
Agreement and this Amendment shall be read and construed as one agreement. The
making of the amendments in this Amendment does not imply any obligation or
agreement by any Noteholder to make any other amendment, waiver, modification or
consent as to any matter on any subsequent occasion.

                 6.3    Governing Law. This Amendment shall be deemed to be a
contract under the laws of the State of New York. This Amendment and the rights
and obligations of each of the

 

- 7 -

<PAGE>

parties hereto are contracts under the laws of the State of New York and shall
for all purposes be construed in accordance with and governed by the laws of
such State (excluding the laws applicable to conflicts or choice of law).

                 6.4    Assignment. This Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
permitted successors and assigns.

                 6.5    Counterparts. This Amendment may be executed in any
number of counterparts, but all such counterparts shall together constitute but
one and the same agreement. In making proof of this Amendment, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.

 

[Remainder of page left blank intentionally]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 8 -

<PAGE>

            IN WITNESS WHEREOF, the undersigned have duly executed and delivered
this Amendment as of the date first set forth above.

 

 

SOVRAN SELF STORAGE, INC.



By:  /s/  DAVID L. ROGERS
          David L. Rogers,
          Chief Financial Officer
     

SOVRAN ACQUISITION LIMITED
PARTNERSHIP



By: Sovran Holdings Inc.,
its general partner

By:  /s/  DAVID L. ROGERS
          David L. Rogers,
          Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and First Amendment to
Note Purchase Agreement dated as of April 26, 2006

- 9 -

<PAGE>

 

MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY
By: Babson Capital Management LLC as
Investment Adviser


By:  /s/ MARK A. AHMED   
          Its:  Managing Director

     

C.M. LIFE INSURANCE COMPANY
By: Babson Capital Management LLC as
Investment Sub-Adviser


By:  /s/ MARK A. AHMED   
          Its:  Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and First Amendment to
Note Purchase Agreement dated as of April 26, 2006

- 10 -

<PAGE>

 

IDS LIFE INSURANCE COMPANY


By:  /s/ RANDALL WILLIAMSON
          Its:  Vice President - Investments

     

IDS LIFE INSURANCE COMPANY OF NEW YORK


By:  /s/ RANDALL WILLIAMSON
          Its:  Vice President - Investments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and First Amendment to
Note Purchase Agreement dated as of April 26, 2006

- 11 -

<PAGE>

 

METROPOLITAN LIFE INSURANCE COMPANY



By:  /s/ FRANK MONFALCONE
          Its:  Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and First Amendment to
Note Purchase Agreement dated as of April 26, 2006

- 12 -

<PAGE>

 

ING USA ANNUITY AND LIFE INSURANCE
COMPANY
By: ING Investment Management LLC, as Agent



By:  /s/ JAMES V. WITTICH   
          Its:  Senior Vice President

     

RELIASTAR LIFE INSURANCE COMPANY
By: ING Investment Management LLC, as Agent



By:  /s/ JAMES V. WITTICH   
          Its:  Senior Vice President

     

SECURITY LIFE OF DENVER INSURANCE
COMPANY
By: ING Investment Management LLC, as Agent



By:  /s/ JAMES V. WITTICH   
          Its:  Senior Vice President

     

ING LIFE INSURANCE AND ANNUITY COMPANY
By: ING Investment Management LLC, as Agent



By:  /s/ JAMES V. WITTICH   
          Its:  Senior Vice President

 

 

 

 

 

 

 

Signature Page to Consent and First Amendment to
Note Purchase Agreement dated as of April 26, 2006

- 13 -

<PAGE>

 

THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD.
By: Prudential Investment Management (Japan), Inc., as
Investment Manager
By: Prudential Investment Management, Inc., as
Sub-Adviser



By:  /s/ WILLIAM C. PAPPAS
          Its:  Vice President

     

RGA REINSURANCE COMPANY
By: Prudential Private Placement Investors, L.P. (as
Investment Advisor)
By: Prudential Private Placement Investors, Inc. (as its
General Partner)



By:  /s/ WILLIAM C. PAPPAS
          Its:  Vice President

     

ZURICH AMERICAN INSURANCE COMPANY
By: Prudential Private Placement Investors, L.P. (as
Investment Advisor)
By: Prudential Private Placement Investors, Inc. (as its
General Partner)



By:  /s/ WILLIAM C. PAPPAS
          Its: Vice President

 

 

 

 

 

 

 

 

Signature Page to Consent and First Amendment to
Note Purchase Agreement dated as of April 26, 2006



- 14 -

<PAGE>

 

TRANSAMERICA LIFE INSURANCE COMPANY



By:  /s/ WILLIAM HENRICKSEN
          Its: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and First Amendment to
Note Purchase Agreement dated as of April 26, 2006

- 15 -

<PAGE>

 

NEW YORK LIFE INSURANCE COMPANY





By:  /s/ A. POST HOWLAND          
          Its:  Investment Vice President      

NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION
By: New York Life Investment Management LLC,
Its Investment Manager



By:  /s/ A. POST HOWLAND          
          Its:  Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and First Amendment to
Note Purchase Agreement dated as of April 26, 2006

- 16 -

<PAGE>

 

AMERICAN GENERAL LIFE INSURANCE COMPANY
THE VARIABLE ANNUITY LIFE INSURANCE
COMPANY
By: AIG Global Investment Corp., investment adviser



By:  /s/ LORRI J. WHITE
          Its:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and First Amendment to
Note Purchase Agreement dated as of April 26, 2006

- 17 -

<PAGE>

 

ALLSTATE LIFE INSURANCE COMPANY
OF NEW YORK



By:  /s/ ROBERT B. BODETT
          Its:  Authorized Signatory
By:  /s/ JERRY D. ZINKULA_
          Its:  Authorized Signatory

     

ALLSTATE LIFE INSURANCE COMPANY



By:  /s/ ROBERT B. BODETT
          Its:  Authorized Signatory
By:  /s/ JERRY D. ZINKULA_
          Its:  Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and First Amendment to
Note Purchase Agreement dated as of April 26, 2006

- 18 -

<PAGE>

SCHEDULE 5.4
(to Note Purchase Agreement)


SUBSIDIARIES OF THE OBLIGORS,
OWNERSHIP OF SUBSIDIARY STOCK
AND AFFILIATES

(i)     Subsidiaries:

         SOVRAN HOLDINGS, INC.

 

SHAREHOLDER

SHARES AUTHORIZED

SHARES ISSUED

 

Sovran Self Storage, Inc
6467 Main Street
Williamsville, NY 14221

1,500

100

       

 

Iskalo Land Holdings LLC - 100% owned by SALP

     

Locke Leasing, LLC - 100% owned by SALP

     

Sovran Jones Road, LLC - 100% owned by SALP

     

Sovran Congress, LLC - 100% owned by SALP

     

Sovran Cameron, LLC - 100% owned by SALP

     

Sovran Huebner, LLC, a Delaware limited liability company (Subsidiary of Sovran
Acquisition Limited Partnership); Investment (including assumed mortgage debt)
of $5,700,000

     

Sovran Little Road, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership); Investment (including assumed mortgage
debt) of $3,500,000

     

Sovran Granbury, LLC, a Delaware limited liability company (Subsidiary of Sovran
Acquisition Limited Partnership); Investment (including assumed mortgage debt)
of $2,700,000

     

Sovran Grapevine, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership); Investment (including assumed mortgage
debt) of $3,300,000

- 19 -

<PAGE>

     

Sovran Washington, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership); Investment (including assumed mortgage
debt) of $3,800,000

     

Sovran Meramac, LLC, a Delaware limited liability company (Subsidiary of Sovran
Acquisition Limited Partnership); Investment (including assumed mortgage debt)
of $5,700,000

     

Sovran Shackelford, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership); Investment (including assumed mortgage
debt) of $4,200,000

     

Sovran Seminole, LLC, a Delaware limited liability company (Subsidiary of Sovran
Acquisition Limited Partnership); Investment (including assumed mortgage debt)
of $6,300,000

     

Sovran DeGaulle, LLC, a Delaware limited liability company (Subsidiary of Sovran
Acquisition Limited Partnership); Investment (including assumed mortgage debt)
of $6,200,000

     

Sovran Manchester, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership); Investment (including assumed mortgage
debt) of $7,200,000

(ii)     Additional Affiliates

   

Locke Sovran Manager I, LLC - 49% owned by SALP

         

Locke Sovran Manager II, LLC - 49% owned by SALP

         

Locke Sovran I, LLC - 45% owned by SALP and 2% owned by Locke Sovran Manager I,
LLC

         

Locke Sovran II, LLC - 49% owned by SALP and 2% owned by Locke Sovran Manager
II, LLC

         

Iskalo Office Holdings, LLC - 49% owned by SALP

 

 

 

 

 

- 20 -

<PAGE>

(iii)     Directors and Executive Officers of the Obligors:

 

A.

Sovran

             

Directors:

Robert J. Attea
Kenneth F. Myszka
Michael A. Elia
John E. Burns
Anthony P. Gammie
Charles E. Lannon

           

Officers:

Robert J. Attea           Chief Executive Officer
Kenneth F. Myszka    President, Chief Operating Officer
David L. Rogers         Chief Financial Officer, Treasurer
                                   and Secretary

         

B.

SALP

             

Officers and Directors:  None.  SALP is managed by Sovran Holdings
                                                  as sole General Partner.

           

(i)

Sovran Holdings

           

Directors:

Robert J. Attea
Kenneth F. Myszka
Charles E. Lannon

           

Officers:

Robert J. Attea            Chief Executive Officer
Kenneth F. Myszka     President, Chief Operating Officer
David L. Rogers          Chief Financial Officer, Treasurer

       

 

 

 

 

 

 

 

 

 

- 21 -

 

<PAGE>

EXHIBIT A
to Consent and First Amendment

 

Reaffirmation of Guaranty

 

            The undersigned, Sovran Holdings, Inc., a Delaware corporation (the
"Guarantor"), the guarantor under the Guaranty Agreement, dated as of April 26,
2006 (the "Guaranty"), in favor of the Noteholders under the Note Agreement, as
defined in the Consent and Third Amendment to Note Purchase Agreement dated as
of April 26, 2006 (the "Amendment") by and among Sovran Self-Storage, Inc., a
Maryland corporation ("Sovran") and Sovran Acquisition Limited Partnership, a
Delaware limited partnership ("SALP", and together with Sovran, collectively
referred to herein as the "Obligors") and each of the Noteholders which is a
signatory thereto hereby acknowledges the Amendment and confirms that the
Guaranty shall remain in full force and effect after giving effect to the
Amendment.

Executed as of this ____ day of June, 2006.

 

SOVRAN HOLDINGS, INC.





By:___________________________________
          David L. Rogers,
          Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 22 -